UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2013 SHENKMAN SHORT DURATION HIGH INCOME FUND A Series of Advisors Series Trust (the “Trust”) Class A Institutional Class (SCFAX) (SCFIX) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-855-SHENKMAN (1-855-743-6562) SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER March 31, 2013 Dear Shareholder, The high yield bond market rallied strong during the six months ending March 31, 2013 as accommodative top-tier central bank policies and glimmers of an improving US economy underpinned investors’ insatiable risk-appetite and their need to earn incremental yield in a low-interest-rate environment.The overall high yield bond market returned 6.17% for the period (H0A0), while short duration high yield returned 4.51% (HUCS) and short duration US Treasuries (G1QA) returned 0.16%.Underscoring the level of risk sought by investors during the period, CCC-rated bonds (H0A3) were in favor, returning 9.15% while B-rated bonds (H0A2) garnered 6.46% and BB-rated issues (H0A1) gained 4.68%. Fund Performance The Shenkman Short Duration High Income Fund has returned 2.35% (SCFIX) from its inception on 10/31/12 through 3/31/13, while the BofA Merrill Lynch 0-3 Year DTW US High Yield Constrained Index (HUCS) returned 3.87% and the BofA Merrill Lynch 0-3 year Treasury Index returned 0.19%.The Fund continues seeking investments believed to be high quality, yet short duration.As the riskier segments of the HUCS index posted the strongest returns during the period, the Fund’s significantly lower exposure to triple-C rated credits and bonds trading below par restrained performance.The longer duration segment of the HUCS also posted stronger returns.Security selection and being overweight in bonds with a duration-to-worst of less than two years also detracted from gains.The Fund’s duration-to-worst ended the period at 0.71 years with an average final maturity of 4.02 years as compared to the benchmark index at 1.65 years and 4.81 years, respectively.The Fund’s sector weightings are largely the result of its focus on bottom-up individual security selection and fundamental analysis as opposed to top-down driven sector allocations.The Fund’s bank loan exposure ended the period at 17.2% and was a positive contributor to overall performance for the period as it outpaced bonds.As diversification remains a key factor in helping to mitigate risk, the portfolio was well diversified with investments in 105 issuers across 27 industries as of March 31, 2013. Market Performance While the market rallied throughout the five months since the Fund’s launch, the drivers of demand varied.During the final two months of 2012, bankers rushed to capitalize on investors’ strong demand to be fully invested by year-end and ahead of a resolution to the fiscal cliff.Investors were also encouraged by the Federal Reserve’s monetary policies and its unexpected move to link future policy guidance to economic thresholds.It is worth noting that the torrid gait of new issuance, which began in August and never decelerated, pushed 2012’s volume to $368.1 billion, smashing the previous annual record of $302 billion in 2010.Meanwhile, despite a cursory 1 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2013 breather during February, issuers sold a record $118.8 billion during the three months ending March 31, 2013, thumping the previous quarterly record of $107.1 billion issued during the second quarter of 2012. Market Outlook Looking ahead, with the economy slowly trending better and stocks soaring to record highs, the future would appear to be bright.However, several potentially major issues still exist.The European debt crisis is far from over.In light of the Great Cyprus Bank Raid of 2013, other countries may now be vulnerable to bank runs in its aftermath.Furthermore, the relentless printing of new money and low interest rates cannot go on forever.In fact, concern that a rise in interest rates could pop a forming bubble in the high yield market is already sitting in the back of many investors’ minds.However, we think it is critical for high yield investors to focus on the degree to which they are exposed to interest rate risk versus credit risk within the asset class.We believe the most likely cause of the next downturn in high yield will be rising interest rates, and not significant credit deterioration, and note that such interest rate-driven corrections have historically been far milder than credit deterioration corrections.Furthermore, at least for the balance of the 2013 calendar year, we do not anticipate any significant rise in interest rates or defaults and, therefore, continue to view high yield as an attractive asset class for investors seeking incremental yield. Thank you again for your continued support and trust in our strategy.We look forward to growing with you. Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.There can be no assurance that the Fund will achieve its stated objective.In addition to the normal risks associated with investing, bonds and bank loans, and the funds that invest in them are subject to interest rate risk and can be expected to decline in value as interest rates rise.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management, and the risk that a position could not be closed when most advantageous.Leverage may cause the effect of an increase or decrease in the value of the portfolio securities to be magnified and the fund to be more volatile than if leverage was not used. 2 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2013 Diversification does not assure a profit, nor does it protect against a loss in a declining market. The BofA Merrill Lynch U.S. High Yield Index (H0A0) has an inception date of August 31, 1986 and tracks the performance of U.S. dollar denominated below investment grade corporate debt publicly issued in the U.S. domestic market.The BofA Merrill Lynch High Yield Indices are unmanaged, not available for direct investment, and do not reflect deductions for fees or expenses.The BofA Merrill Lynch BB US High Yield Index (H0A1), the BofA Merrill Lynch Single-B US High Yield Index (H0A2) and the BofA Merrill Lynch CCC & Lower US High Yield Index (H0A3) are a subset of the BofA Merrill Lynch U.S. High Yield Index (H0A0) and represent a specific area of the index. The BofA Merrill Lynch 0-3 Year Duration-to-Worst U.S. High Yield Constrained Index (HUCS) tracks the performance of short-term US dollar denominated below investment grade corporate debt publicly issued in the US domestic market that has a duration-to worst less than three years and a remaining to final maturity of at least one month and does not reflect deductions for fees or expenses. The BofA Merrill Lynch 0-3 Year US Treasury Index (G1QA) tracks the performance of US dollar denominated sovereign debt publicly issued by the US government in its domestic market with maturities less than three years. Duration is a measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates.Duration is expressed as a number of years. Duration-to-worst is the duration of a bond computed using either the final maturity date, or a call date within the bond’s call schedule, whichever would result in the lowest yield to the investor. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. The Shenkman Short Duration High Income Fund is distributed by Quasar Distributors, LLC. 3 SHENKMAN SHORT DURATION HIGH INCOME FUND EXPENSE EXAMPLE March 31, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs including sales charges (loads), if applicable; redemption fees, if applicable; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1 fees); and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period from October 31, 2012 (Fund’s inception) to March 31, 2013. Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses.You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts (generally, a $15 fee is charged to the account annually) that would increase the amount of expenses paid on your account.The example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.As noted above, there are some account fees that are charged to certain types of accounts that would increase the amount of expense paid on your account. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the 4 SHENKMAN SHORT DURATION HIGH INCOME FUND EXPENSE EXAMPLE – Continued March 31, 2013 (Unaudited) information under the heading “Hypothetical (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 10/31/12 3/31/13 10/31/12 – 3/31/13 Actual Class A Institutional Class Hypothetical (5% return before expenses) Class A Institutional Class Expenses are equal to the Class A and Institutional Class fund shares’ annualized expense ratio of 1.00% and 0.65%, respectively, multiplied by the average account value over the period, multiplied by 151/365 (to reflect the five-month period of operation). The Fund’s ending account values in the table are based on its actual total return of 2.33% for Class A and 2.35% for Institutional Class for the five month period of operation, October 31, 2012 to March 31, 2013. 5 SHENKMAN SHORT DURATION HIGH INCOME FUND PORTFOLIO ALLOCATION March 31, 2013 (Unaudited) TOP TEN HOLDINGS % Net Assets West Corp., 11.00%, 10/15/2016 1.99% R.R. Donnelley & Sons Co., 4.95%, 04/01/2014 1.97% Stater Brothers Holdings, Inc., 7.75%, 04/15/2015 1.91% Petrohawk Energy Corp., 10.50%, 08/01/2014 1.68% Dole Food Co., 8.75%, 07/15/2013 1.62% Pinnacle Foods LLC, 9.25%, 04/01/2015 1.45% Sinclair Television Group, 9.25%, 11/01/2017 1.38% Cequel Communications Holdings LLC, 8.63%, 11/15/2017 1.36% El Paso Corp., 6.88%, 06/15/2014 1.35% Bombardier, Inc., 4.25%, 01/15/2016 (b)(c) 1.32% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of March 31, 2013. 6 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Principal Fair Amount Value BANK LOAN OBLIGATIONS – 17.15% Aerospace & Defense – 0.32% Sequa Corp, 5.25%, 06/19/2017 (a) $ $ Beverage & Food – 2.24% H.J. Heinz Co., 2.50%, 02/15/2020 (a) US Foods Inc., 5.75%, 03/31/2017 (a) Chemicals – 0.64% US Coatings Acquisition Inc., 4.75%, 02/3/2020 (a) Gaming – 1.93% MGM Resorts International, 4.25%, 12/20/2019 (a) Station Casinos LLC, 5.00%, 03/02/2020 (a) General Industrial Manufacturing – 1.61% Apex Tool Group, 4.50%, 01/31/2020 (a) Tomkins LLC, 5.00%, 11/09/2018 (a) Healthcare – 1.44% United Surgical Partners International, 7.00%, 04/03/2019 (a) United Surgical Term Loan, 3.75%, 02/28/2019 (a) Media – Broadcast – 0.97% FoxCo Acquisition Sub LLC, 5.50%, 07/14/2017 (a) Oil & Gas – 0.66% Chesapeake Energy Corp., 5.75%, 12/04/2017 (a) The accompanying notes are an integral part of these financial statements. 7 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2013 (Unaudited) Principal Fair Amount Value BANK LOAN OBLIGATIONS – Continued Packaging – 0.96% BWAY Holding Company, 4.50%, 08/7/2017 (a) $ $ Printing & Publishing – 0.62% McGraw-Hill Global Education, 7.75%, 03/31/2019 (a) Support – Services – 3.84% ARAMARK Corp., 4.00%, 09/9/2019 (a) Asurion LLC, 4.50%, 05/24/2019 (a) Bright Horizons Family Solutions LLC, 4.00%, 01/30/2020 (a) Moneygram International LLC, 3.25%, 03/27/2020 (a) Technology – 1.28% SunGard Data Systems, Inc., 4.50%, 01/31/2020 (a) Telecommunications – 0.64% Consolidated Communications, 5.25%, 12/31/2018 (a) TOTAL BANK LOAN OBLIGATIONS (Cost $2,653,745) CORPORATE BONDS – 78.50% Aerospace & Defense – 2.34% Bombardier, Inc., 4.25%, 01/15/2016 (b)(c) Spirit Aerosystems, Inc., 7.50%, 10/01/2017 Apparel & Textiles – 0.34% Hanesbrands, Inc., 8.00%, 12/15/2016 The accompanying notes are an integral part of these financial statements. 8 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2013 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – Continued Automotive – 3.96% Cooper-Standard Automotive, Inc., 8.50%, 05/01/2018 $ $ KAR Auction Services, 4.30%, 05/01/2014 (a) Lear Corp., 7.88%, 03/15/2018 Sonic Automotive, Inc., 9.00%, 03/15/2018 Tenneco, Inc., 7.75%, 08/15/2018 Beverage & Food – 4.46% Cott Beverages, Inc., 8.13%, 09/01/2018 Dole Food Co., 8.75%, 07/15/2013 Pinnacle Foods LLC, 9.25%, 04/01/2015 TreeHouse Foods, Inc., 7.75%, 03/01/2018 Consumer Products – 1.79% NBTY, Inc., 9.00%, 10/01/2018 Spectrum Brands, Inc., 9.50%, 06/15/2018 Finance – 1.02% Fidelity National Information Services, 7.63%, 07/15/2017 Food & Drug – 2.91% Ingles Markets, Inc., 8.88%, 05/15/2017 Stater Brothers Holdings, Inc., 7.75%, 04/15/2015 Forestry & Paper – 2.36% Boise Paper Holdings LLC, 9.00%, 11/01/2017 The accompanying notes are an integral part of these financial statements. 9 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2013 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – Continued Forestry & Paper – Continued Clearwater Paper Corp., 7.13%, 11/01/2018 $ $ Graphic Packaging International, Inc., 9.50%, 06/15/2017 Gaming – 1.53% MGM Resorts International, 5.88%, 02/27/2014 Penn National Gaming, Inc., 8.75%, 08/15/2019 General Industrial Manufacturing – 2.10% SPX Corp. 7.63%, 12/15/2014 6.88%, 09/01/2017 Titan International, Inc., 7.88%, 10/01/2017 (c) Tomkins LLC, 9.00%, 10/01/2018 (a) Healthcare – 4.35% Bausch & Lomb, Inc., 9.88%, 11/01/2015 Catalent Pharma Solutions, 9.50%, 04/15/2015 Grifols, Inc., 8.25%, 02/01/2018 HCA Holdings, Inc., 6.50%, 02/15/2016 Valeant Pharmaceuticals International, Inc., 6.75%, 10/01/2017 (c) Hotels – 0.84% FelCor Lodging Trust, 10.00%, 10/01/2014 The accompanying notes are an integral part of these financial statements. 10 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2013 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – Continued Leisure & Entertainment – 1.06% Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp., 9.13%, 08/01/2018 $ $ Live Nation Entertainment, Inc., 8.13%, 05/15/2018 (c) Media – Broadcast – 4.35% Belo Corp., 8.00%, 11/15/2016 LIN Television Corp., 8.38%, 04/15/2018 Nexstar Broadcasting Group, Inc., 8.88%, 04/15/2017 Sinclair Television Group, 9.25%, 11/01/2017 (c) Sirius XM Radio, Inc., 8.75%, 04/01/2015 (c) Media – Cable – 5.55% CCO Holdings, LLC, 7.25%, 10/30/2017 Cequel Communications Holdings LLC, 8.63%, 11/15/2017 (c) UPC Holding B.V., 9.88%, 04/15/2018 (b)(c) Videotron 6.38%, 12/15/2015 (b) 9.13%, 04/15/2018 (b) Virgin Media Secured Finance PLC, 6.50%, 01/15/2018 (b) Media – Diversified & Service – 6.29% Inmarsat Finance PLC, 7.38%, 12/01/2017 (b)(c) Intelsat S.A., 11.25%, 02/04/2017 (b) Lamar Media Corp., 7.88%, 04/15/2018 Liberty Interactive Corp, 5.70%, 05/15/2013 The accompanying notes are an integral part of these financial statements. 11 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2013 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – Continued Media – Diversified & Service – Continued Nielsen Finance LLC, 11.63%, 02/01/2014 $ $ 7.75%, 10/15/2018 Quebecor Media, Inc., 7.75%, 03/15/2016 (b) Telesat, 12.50%, 11/01/2017 (b) Metals & Mining Excluding Steel – 1.32% FMG Resources, 6.00%, 04/01/2017 (b)(c) 7.00%, 11/01/2015 (b)(c) Non-Food & Drug Retailers – 2.24% Michaels Stores, Inc., 7.75%, 11/01/2018 Toys ‘R’ Us Property Co. I LLC, 10.75%, 07/15/2017 Toys ‘R’ Us Property Co. II LLC, 8.50%, 12/01/2017 Oil & Gas – 8.19% Berry Petroleum Co., 10.25%, 06/01/2014 Chesapeake Energy Corp. 9.50%, 02/15/2015 3.25%, 03/15/2016 CGG Veritas, 9.50%, 05/15/2016 (b) Concho Resources, Inc., 8.63%, 10/01/2017 Helix Energy Solutions Group, Inc., 9.50%, 01/15/2016 (c) Petrohawk Energy Corp., 10.50%, 08/01/2014 SESI LLC, 6.88%, 06/01/2014 Whiting Petroleum Corp., 7.00%, 02/01/2014 WPX Energy, Inc., 5.25%, 01/15/2017 The accompanying notes are an integral part of these financial statements. 12 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2013 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – Continued Packaging – 0.71% Greif, Inc., 6.75%, 02/01/2017 $ $ Printing & Publishing – 1.97% R.R. Donnelley & Sons Co., 4.95%, 04/01/2014 Steel Producers & Products – 0.72% ArcelorMittal, 9.50%, 02/15/2015 (b) Support – Services – 5.03% Avis Budget Group, 9.63%, 03/15/2018 Corrections Corporation of America, 7.75%, 06/01/2017 Interactive Data Corp., 10.25%, 08/01/2018 TransUnion LLC, 11.38%, 06/15/2018 West Corp., 11.00%, 10/15/2016 Telecommunications – 5.18% Cincinnati Bell, Inc., 8.25%, 10/15/2017 Equinix, Inc., 8.13%, 03/01/2018 Frontier Communications Corp., 7.88%, 04/15/2015 8.25%, 05/01/2014 MetroPCS Wireless, Inc., 7.88%, 09/01/2018 Paetec Holdings Corp., 9.88%, 12/01/2018 Sprint Nextel Corp., 9.13%, 03/01/2017 TW Telecom Holdings Inc., 8.00%, 03/01/2018 Utilities – 7.89% AES Corp. 7.75%, 03/01/2014 8.00%, 10/15/2017 The accompanying notes are an integral part of these financial statements. 13 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2013 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – Continued Utilities – Continued Calpine Corp., 7.25%, 10/15/2017 (c) $ $ Copano Energy LLC, 7.75%, 06/01/2018 El Paso Corp., 6.88%, 06/15/2014 Ferrellgas LP/Ferrellgas Finance Corp., 9.13%, 10/01/2017 Genesis Energy LP/Genesis Energy Finance Corp., 7.88%, 12/15/2018 GenOn Energy, Inc., 7.63%, 06/15/2014 Suburban Propane Partners LP/ Suburban Energy Finance Corp., 7.50%, 10/01/2018 TOTAL CORPORATE BONDS (Cost $12,264,422) SHORT-TERM INVESTMENTS – 3.45% Money Market Funds – 3.45% Fidelity Government Portfolio – Institutional Class, 0.01% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $543,039) Total Investments (Cost $15,461,206) – 99.10% Other Assets in Excess ofLiabilities – 0.90% TOTAL NET ASSETS – 100.00% $ (a) Variable rate securities, the coupon rate shown is the effective interest rate as of March 31, 2013. (b) U.S. traded security of a foreign issuer. (c) Rule 144A security which is restricted as to resale to institutional investors.The Fund Advisor has deemed this security to be liquid based upon procedures approved by the Board of Trustees.As of March 31, 2013 the value of these investments as $1,876,500 or 11.91% of net assets. (d) Rate shown is the 7-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 14 SHENKMAN SHORT DURATION HIGH INCOME FUND STATEMENTS OF ASSETS AND LIABILITIES March 31, 2013 (Unaudited) ASSETS: Investments, at value (cost $15,461,206) $ Interest receivable Receivable for fund shares sold Receivable for securities sold Receivable from Advisor Prepaid expenses and other assets Total Assets LIABILITIES: Payable for securities purchased Distributions payable Distribution fees payable 5 Accrued administration and accounting expenses Accrued custody expenses Accrued compliance fees Payable to trustees Accrued service fees 2 Accrued transfer agent fees and expenses Other accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment income Accumulated net realized gain on investments Unrealized net appreciation on investments Total Net Assets $ NET ASSETS Class A: Net assets applicable to outstanding shares $ Shares issued and outstanding Net asset value, redemption price per share $ Maximum offering price per share (net asset value divided by 97.00%) $ Institutional Class: Net assets applicable to outstanding Institutional Class shares $ Shares issued and outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 15 SHENKMAN SHORT DURATION HIGH INCOME FUND STATEMENTS OF OPERATIONS For the Period Ended March 31, 2013 (Unaudited) INVESTMENT INCOME: Interest income $ Consent fee income Total investment income EXPENSES: Investment advisory fees (Note 4) Administration and accounting fees (Note 4) Distribution fees – Class A (Note 6) 5 Service fees – Class A (Note 7) 2 Audit fees Federal and state registration fees Transfer agent fees and expenses (Note 4) Chief Compliance Officer fees and expenses (Note 4) Legal fees Trustees’ fees and expenses Custody fees (Note 4) Other expenses Total expenses before reimbursement from Advisor Expense reimbursement from Advisor (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN: Net realized gain on investments Change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 16 SHENKMAN SHORT DURATION HIGH INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS October 31, 2012(1) through March 31, 2013 (Unaudited) OPERATIONS: Net investment income $ Net realized gain on investments Change in unrealized appreciation on securities Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income Class A ) Institutional Class ) Total distributions ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Class A shares Institutional Class Proceeds from shares issued to holders in reinvestment of dividends Class A shares Institutional Class Cost of shares redeemed Class A shares ) Institutional Class ) Net increase in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period $ Accumulated net investment income, end of period $ CHANGES IN SHARES OUTSTANDING: Shares sold Class A Institutional Class Shares issued to holders as reinvestment of dividends Class A 25 Institutional Class Shares redeemed Class A (1 ) Institutional Class ) Net increase in shares outstanding (1)Commencement of operations of the Fund was October 31, 2012. The accompanying notes are an integral part of these financial statements. 17 SHENKMAN SHORT DURATION HIGH INCOME FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Class A October 31, 2012* through March 31, 2013 (Unaudited) PER SHARE DATA: Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on securities Total from investment operations Less Distributions: Dividends from net investment income ) Total distributions ) Net asset value, end of period $ TOTAL RETURN %+ SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver %^ After advisory fee waiver %^ Ratio of net investment income to average net assets: Before advisory fee waiver %^ After advisory fee waiver %^ Portfolio turnover rate 56 %+ * Commencement of operations for shares was October 31, 2012. + Not Annualized. ^ Annualized. The accompanying notes are an integral part of these financial statements. 18 SHENKMAN SHORT DURATION HIGH INCOME FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Institutional Class October 31, 2012* through March 31, 2013 (Unaudited) PER SHARE DATA: Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on securities Total from investment operations Less Distributions: Dividends from net investment income ) Total distributions ) Net asset value, end of period $ TOTAL RETURN %+ SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver %^ After advisory fee waiver %^ Ratio of net investment income to average net assets: Before advisory fee waiver %^ After advisory fee waiver %^ Portfolio turnover rate 56 %+ * Commencement of operations for shares was October 31, 2012. + Not Annualized. ^ Annualized. The accompanying notes are an integral part of these financial statements. 19 SHENKMAN SHORT DURATION HIGH INCOME FUND NOTES TO FINANCIAL STATEMENTS March 31, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Shenkman Short Duration High Income Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.The Fund commenced operations on October 31, 2012.The primary investment objective of the Fund is to seek a high level of current income.Currently, the Fund offers the Class A, Class F, and Institutional Class shares.Class F shares became available for purchase on May 17, 2013.Each class of shares differs principally in its respective distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America. Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions to be taken in the Funds’ 2012 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. Securities Transactions, Income, and Distributions – Securities transactions are accounted for on the trade date.Securities sold are determined on a specific identification process.Interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are accreted/amortized over the life of the respective security.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. 20 SHENKMAN SHORT DURATION HIGH INCOME FUND NOTES TO FINANCIAL STATEMENTS – Continued March 31, 2013 (Unaudited) The Funds distribute substantially all of their net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Funds’ shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. The Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds proportionately based on allocation methods approved by the Board of Trustees (the “Board”). Securities Purchased on a When-Issued Basis – The Fund may purchase securities on a when-issued basis, for payment and delivery at a later date, generally within one month. The price and yield are generally fixed on the date of commitment to purchase, and the value of the security is thereafter reflected in the Fund’s NAV. During the period between purchase and settlement, no payment is made by the Fund and no interest accrues to the Fund. At the time of settlement, the market value of the security may be more or less than the purchase price. Redemption Fees – The Shenkman Short Duration High Income Fund charges a 1% redemption fee to shareholders who redeem shared held for 30 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operation during the reporting period.Actual results could differ from those estimates. Events Subsequent to the Fiscal Period End – In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for the potential recognition or disclosure in these financial statements. 21 SHENKMAN SHORT DURATION HIGH INCOME FUND NOTES TO FINANCIAL STATEMENTS – Continued March 31, 2013 (Unaudited) Derivatives – The Fund has adopted the financial account reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification (“FASB ASC”).The Fund is required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivatives instruments affect an entity’s result of operations and financial position.During the period ended March 31, 2013 the Fund did not hold any derivative instruments. New Accounting Pronouncement – In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities.The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The guidance requires retrospective application for all comparative periods presented.The Fund is currently evaluating the impact ASU 2011-11 will have on the financial statement disclosures. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 22 SHENKMAN SHORT DURATION HIGH INCOME FUND NOTES TO FINANCIAL STATEMENTS – Continued March 31, 2013 (Unaudited) Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Bank Loan Obligations – Bank loan obligations are valued at market on the basis of valuations furnished by an independent pricing service which utilizes quotations obtained from dealers in bank loans.These securities will generally be classified in level 2 of the fair value hierarchy. Debt Securities – Debt securities, such as corporate bonds, asset backed securities, mortgage backed securities, municipal bonds, U.S. Treasuries and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities – Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Illiquid Securities – A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the Fund.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.The Fund intends to hold no more than 15% of its net assets in illiquid securities. Certain restricted securities may be considered illiquid.Restricted securities are often purchased in private placement transactions, are not registered under the Securities Act of 1933, may have contractual restrictions on resale, and may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.Certain restricted securities eligible for resale to qualified institutional investors, including Rule 144A securities, are not subject to the limitation on the Fund’s investment in 23 SHENKMAN SHORT DURATION HIGH INCOME FUND NOTES TO FINANCIAL STATEMENTS – Continued March 31, 2013 (Unaudited) illiquid securities if they are determined to be liquid in accordance with procedures adopted by the Fund’s Board of Trustees.As of March 31, 2013, Shenkman Capital Management, Inc. (the “Adviser”) has determined that all the Rule 144A securities held by the Fund are considered liquid. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines its net asset value per share. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2013: Level 1 Level 2 Level 3 Total Fixed Income Bank Loan Obligations $
